Exhibit 10.2

 

Contact: Michael L. McMullan
(239) 254-2100
mmcmullan@bankofflorida.com
FOR IMMEDIATE RELEASE

Message [image001.jpg]

BANCSHARES OF FLORIDA, INC. NAMES TRACY L. KEEGAN
EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER
Retiring David G. Wallace Continues as Investor Relations Officer

NAPLES, FL – (December 21, 2005) – Bancshares of Florida, Inc. (Nasdaq: BOFL)
today announced that Tracy L. Keegan has been named Executive Vice President and
Chief Financial Officer effective January 1, 2006 following the retirement of
David G. Wallace. Ms. Keegan, who has more than 17 years financial industry
experience, will be responsible for the company’s comprehensive finance and
accounting activities, including financial and regulatory reporting, treasury,
tax, and financial planning and analysis. She will report to Bancshares of
Florida, Inc. President and CEO Michael L. McMullan. Mr. Wallace, who served as
Executive Vice President and Chief Financial Officer since January 2004, will
continue in an executive role with the company on a part-time basis as Investor
Relations Officer.

Most recently, Ms. Keegan served as Chief Financial Officer for The Bankers
Bank, one of 21 banker’s banks in the United States specifically chartered to
serve the needs of community financial institutions. Ms. Keegan was based in the
Atlanta, Georgia office, where she directed the finance departments of Community
Financial Services, Inc., a bank holding company with more than $1.6 billion in
assets, a customer base of more than 1,100 community financial institutions, and
multiple subsidiaries and minority interests. 

Previously, she spent 15 years in executive management roles at The Prudential
Banks, a multi-bank organization and a subsidiary of Prudential Financial, Inc.,
in Atlanta, Georgia.  Her most recent executive position was Senior Vice
President, Comptroller and Treasurer and member of the Board of Directors for
the corporation’s three financial services companies with combined assets over
$2 billion.  While at Prudential, Ms. Keegan directed the finance, accounting,
treasury and tax departments; chaired the asset/liability committee; served on
loan, risk and product management committees; implemented and ensured compliance
with FDICIA and Sarbanes-Oxley; managed internal and external audits and exams;
established and maintained internal controls and managed all financial and
regulatory reporting, including reporting to the SEC, FDIC, and OTS.

Ms. Keegan attended the University of Alabama at Huntsville, Huntsville,
Alabama, and earned a Bachelor of Science in Accounting from the University of
Phoenix, Phoenix, Arizona.  She is a member of the American Institute of
Certified Public Accountants and the Financial Manager Society.

more…

1185 Immokalee Road     Naples, Florida 34110
(239) 254-2100     www.bankofflorida.com

--------------------------------------------------------------------------------




BOFL NAMES KEEGAN CFO, WALLACE RETIRES

2-2-2-2

          “We welcome Tracy to Bancshares of Florida, as she is a seasoned
banking professional who brings diverse and specific expertise to the Chief
Financial Officer role. Her experience leading financial companies that are
organized akin to Bancshares, with a holding company and rapidly growing
affiliates, will prove invaluable as our franchise strengthens its presence in
our core market areas, and as we review and prioritize strategic opportunities
for growth into new markets,” said Bancshares of Florida President and CEO
Michael L. McMullan.

           “David Wallace has accomplished much in his two years as CFO.  He has
developed a comprehensive finance, asset/liability management, and accounting
function, growing the staff to 12 from four when he joined the company; provided
financial leadership in three capital raises, bringing over $46 million in new
capital to the company; and established an effective and expanding investor
relations program, during which time the market cap of the company has increased
from $45 million to $140 million and the share price has risen 60%.  We are
pleased that we will continue to benefit on a part-time basis from David’s
extensive experience in investor relations,” McMullan continued. 

          Mr. Wallace stated, “After 37 years in banking and finance, I am
looking forward to spending more time with my family and enjoying the Florida
life style.  At the same time, continuing to work in a specialized capacity with
the enthusiastic and talented team at BOFL is a wonderfully attractive
opportunity.”

          Bancshares of Florida, Inc. (Nasdaq: BOFL, Newspaper listing:
“BcshFla”) is $518-million-asset multi-bank holding company located in Naples,
Florida.  It is the parent company for Bank of Florida, Southwest, and Bank of
Florida Trust Company, both based in Naples, Florida; Bank of Florida, based in
Fort Lauderdale, Florida; and Bank of Florida, Tampa Bay, based in Tampa,
Florida.  In addition, Bank of Florida, Fort Lauderdale, recently opened a
full-service banking facility in Boca Raton, Florida.  Investor information may
be found on the company’s web site, http://www.bankofflorida.com, by clicking on
the “Investor Relations” tab.

#   #   #

1185 Immokalee Road     Naples, Florida 34110
(239) 254-2100     www.bankofflorida.com

--------------------------------------------------------------------------------